           Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 1 of 10



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2907 Stanford Ave. Venice, CA 90292
3    Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
4    Email: mkleiman@quitam.org
5    Ben Gharagozli (SBN 272302)
     Law Offices of Ben Gharagozli
6
     2907 Stanford Avenue
7    Marina del Rey, California 90292
     Telephone: (661) 607-4665
8    Facsimile: (855) 628-5517
     Email: ben.gharagozli@gmail.com
9

10

11

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15       RABAB ABDULHADI,                                    )   Case No.: 18-cv-04662-YGR
                                                             )
16                    Plaintiff,
                                                             )   JOINT CASE MANAGEMENT
17                                                           )   STATEMENT
                       v.
                                                             )
18                                                           )   CMC Date: November 4, 2019
         LESLIE WONG, et al.,
                                                             )   Time:      2:00 pm
19
                     Defendants.                             )   Courtroom: 1, 4th Floor
20       _______________________________________             )

21

22            Pursuant to Federal Rule of Civil Procedure 16, Civil Local Rule 16-9, and this

23   Court’s Order Setting a Case Management Conference, dated August 26, 2019 (ECF No. 56),

24   Rabab Abdulhadi (“Plaintiff”) and Leslie Wong and Jennifer Summit (“Defendants”) hereby

25   submit what Plaintiff believes to be a Joint Case Management Statement. 1

26

27
     1
       This Statement has been the subject of two telephonic conferences and two sets of revisions by
28   the Defendants. Plaintiff forwarded her last changes to Defendants on the morning of October
     __________________________________________________________________________________________________
                                   JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                         1
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 2 of 10



1              1.     Jurisdiction and Service
2              Plaintiff brings this action under 42 U.S.C. §1983. The parties agree that the Court has
3    jurisdiction over the subject matter of this action pursuant to 42 U.S.C. §1988(a). No named
4    parties remain to be served.
5
               2.     Facts
6
               Plaintiff’s Position:
7
               Plaintiff alleges, inter alia, the following: Defendants have retaliated against her for
8
     exercising her rights to free speech and academic freedom (specifically political speech as it
9
     relates to teaching, researching and advocating for justice for and in Palestine). Defendants
10
     are the first and second highest ranking officers at the University. Plaintiff was recruited to
11
     develop and direct a program called Arab and Muslim Ethnicities and Diaspora Studies
12
     (“AMED”). The University suspended and never restored the promised budget lines for two
13
     additional tenure track faculty positions (which were intended to support Plaintiff in
14
     developing and directing the program) for the AMED program. This was in retaliation for
15
     Plaintiff’s outspoken political speech relating to justice in and for Palestine. This was at least
16
     in part the result of pressure brought to bear on the University from right-wing pro-Israeli
17
     groups.
18
               Pressure tactics included a trip to Israel for Wong sponsored by the Jewish Community
19
     Relations Council (“JCRC”) and pressure from foundations which had donated to the University
20
     and other outside groups which falsely accused Plaintiff of anti-Semitism. Upon Wong’s return
21
     from Israel, he became openly hostile towards Plaintiff and the AMED program.
22

23

24

25
     26, 2019. Defendant replied with one last change at 11:29 a.m. on October 28, 2019. Although
26   Plaintiff accepted the changes and asked Defendants for final approval, Plaintiff has not heard
27
     back from Mr. Phillips or Defendant. Ms. Sigurdsson’s (one of Defendants’ counsels) email
     issued an auto-responder directing Plaintiff to contact her legal assistant. Emails and a telephone
28   call to Ms. Sigurdsson’s legal assistant have gone unanswered.
     __________________________________________________________________________________________________
                                       JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                          2
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 3 of 10



1           In retaliation of Plaintiff’s political speech, Defendants ordered and ratified a campaign
2    of harassment (read bureaucratic nightmare) against Plaintiff that included:
3
            Repetitive and intrusive audits of her academic travel, delays and refusals of
4
     reimbursement; establishing deadlines during holidays such as Christmas and during school
5
     breaks, etc.; selectively prosecuting GUPS, a political student group that Plaintiff advises;
6
     tolerating outside groups’ inciting violence against Plaintiff in violation of SFSU’s own
7
     regulations; threatening Plaintiff with disciplinary proceedings; refusing to protect Plaintiff and
8
     her students when they complained about a self-proclaimed Nazi in Plaintiff’s class who had
9
     threatened violence; firing Plaintiff’s student assistant; abruptly and arbitrarily cancelling
10
     Plaintiff’s classes; republishing on the University’s official website, false and smearing
11
     allegations against Plaintiff; delaying replacement of Plaintiff’s work laptop computer (which
12
     had been stolen during an academic trip) for several months; interfering with Plaintiff’s
13
     academic travel.
14
            The objective of Defendants’ campaign of harassment was to establish an environment,
15
     which would force Plaintiff to surrender her tenured position, prevent her from conducting her
16
     academic work and/or remain silent on issues of justice for and in Palestine.
17

18          Defendants’ Position:

19          Defendants disagree with Plaintiff’s statement of the facts, and further allege that
20   Defendants and CSU acted properly and reasonably towards Plaintiff at all times.
21
            3.      Legal Issues
22
            The parties dispute whether Defendants violated the §1983, and whether Plaintiff was
23
     harmed.
24
            4.      Motions
25
            The parties anticipate filing motions for summary judgment after the close of
26
     discovery, as appropriate. Because Plaintiff will be conducting extensive discovery into the
27

28

     __________________________________________________________________________________________________
                                   JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                         3
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 4 of 10



1    actions of third parties to pressure the University, it is possible that motions will be required to
2    overcome those third parties’ resistance to discovery.
3           5.      Amendment of Pleadings
4           Plaintiff does not presently anticipate adding or dismissing parties or claims but reserves
5    the right to do so pending discovery. Defendants do not presently anticipate adding any cross-
6    parties or dismissing/adding any affirmative defenses but reserve the right to do so pending
7    discovery.
8           6.      Evidence Preservation
9           The parties have reviewed this Court’s Guidelines Relating to the Discovery of
10   Electronically Stored Information (“ESI Guidelines”), and have met and conferred pursuant to
11   Federal Rule of Civil Procedure 26(f) regarding reasonable and proportionate steps taken to
12   preserve evidence relevant to the issues implicated by this action.
13          7.      Disclosures
14          The parties have stipulated that they will exchange their initial disclosures, pursuant to
15   Federal Rule of Civil Procedure 26(a), by January 31, 2020.
16          8.      Discovery
17          Neither party has served discovery in this matter in part due to the interest of coordinating
18   discovery in this matter with a related state court case. 2 The parties in the State Court case are
19   represented by the same attorneys as the parties in this Court. The parties seek to cooperate to
20   coordinate discovery between these two cases to avoid the waste of judicial resources and to
21   promote efficiency.
22

23

24

25   2
      Plaintiff has filed and served a lawsuit in San Francisco Superior Court containing many of the
     claims which had been originally filed in this case to which the Board of Trustees of California
26   State University had taken issue on grounds of sovereign immunity. The “State Court case”
27
     (CGC-19-575943) contains allegations for breach of contract and illegal employment
     discrimination based upon Plaintiff’s race, national origin, religion and disabilities, which touch
28   upon the issues in the §1983 case before this Court.
     __________________________________________________________________________________________________
                                   JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                         4
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 5 of 10



1           Defendant in the State Court case demurred to four of the Plaintiff’s six causes of action.
2    Plaintiff will be amending her complaint on or before October 31, 2019. The parties do
3    anticipate that notwithstanding this amendment, there will be another round of challenges to the
4    pleading. The parties seek to begin discovery in both cases after the pleadings in the State
5    Court case are also settled.
6
            The parties submit the following proposed discovery plan, pursuant to Federal Rule of
7
     Civil Procedure 26(f):
8
            a. Change to the Timing, Form, or Requirements for Rule 26(a) Disclosures:
9
                The parties have stipulated that they will exchange their initial disclosures, pursuant
10
                to Federal Rule of Civil Procedure 26(a), on January 31, 2020.
11

12          b. Discovery Subjects and Schedule:

13              The parties have agreed that neither party will serve any written discovery upon the

14              other before January 1, 2020. The parties anticipate discovery on topics that include,

15              but are not limited to, the following: (i) Wong’s JCRC sponsored trip to Israel; (ii)

16              communications between Defendants and/or those on his leadership team with third

17              parties which have criticized Plaintiff or students groups she has advised; (iii)

18              administrative practices and deviations from those practices with respect to

19              reimbursement for travel, approval of travel, program budgeting, auditing of faculty

20              expenses, and the like; (iv) communications between Defendants and/or those on his

21              leadership team with respect to the speech or activities of Plaintiff or student groups

22              she has advised; (v) communications between Defendants and/or those on his

23              leadership team with respect to the acts and statements of non-University

24              organizations or individuals which have criticized Plaintiff or student groups she has

25              advised or other activities or speech regarding Palestine; (vi) the extent and nature of

26              outside pressure groups as it relates to Defendants’ retaliation against Plaintiff for

27              her political speech.

28

     __________________________________________________________________________________________________
                                    JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                         5
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 6 of 10



1                   As set forth in paragraph 17, below, the parties request a fact discovery-cut off on
2               April 9, 2021. The parties anticipate that fact discovery will be followed by expert
3               discovery. Expert discovery will address the questions of university practices and
4               plaintiff’s damages. As set forth in paragraph 17 below, the parties request an expert
5               discovery cut-off of January 24, 2022.
6
                    Defendants’ Position on Discovery Schedule:
7
                Defendants disagree that discovery and motion practice should or will take as long as
8
                Plaintiff’s proposed schedule allows for, but do not object to Plaintiff’s proposed
9
                schedule.
10

11          c. Electronically Stored Information:

12              The parties do not anticipate any unique issues regarding the disclosure of

13              discovery or electronically stored information. The parties intend to negotiate a

14              stipulation governing discovery of electronically stored information, based on this

15              District’s [Model] Stipulated Order Re: Discovery of Electronically Stored

16              Information for Standard Litigation.

17          d. Claims of Privilege and Protection of Trial-Preparation Materials:
18              The parties intend to negotiate an order governing inadvertent production pursuant to
19              Federal Rule of Evidence 502(d) and (e), based on this District’s Model Stipulated
20              Protective Order for Standard Litigation. The parties have agreed to omit imposing
21              privilege log requirements on communications with the undersigned counsel in the
22              course of this litigation.
23
            e. Changes to Limitations on Discovery in Federal and Local Rules:
24
                The Plaintiff believes that because of the turnover among defendant Wong’s
25
                executive team over a seven-year period and because of the discovery necessary from
26
                third parties who Plaintiff alleges have pressured the University, Plaintiff will need to
27
                conduct at least fifteen depositions. What is more, although defendant Wong arrived
28

     __________________________________________________________________________________________________
                                   JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                         6
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 7 of 10



1                  only in 2012, the factual predicate for the conflicts he inappropriately addressed and
2                  participated in go back more than a decade.
3                  Defendants disagree and believe there is no good cause to allow Plaintiff more than
4                  ten depositions. Other than that, the parties believe that the limits on discovery set
5                  by the Federal Rules of Civil Procedure and Local Rules are appropriate for this
6                  case, but reserve their rights to seek additional discovery as the case progresses.
7
             f. Other Matters:
8
                   None.
9
             8.       Class Actions
10
             Not applicable.
11

12           9.       Related Cases

13           Abdulhadi v. Board of Trustees of California State University, Superior Court for the

14   County of San Francisco, CGC-19-575943.

15           10.      Relief

16           Plaintiff seeks injunctive relief, general damages, economic / consequential damages,

17   and punitive damages. Plaintiff also seeks reasonable attorney’s fees and the costs of the

18   litigation.

19            Defendants seek judgment in favor of Defendants and against Plaintiff, that Plaintiff

20   take nothing by reason of her Second Amended Complaint, that the Second Amended

21   Complaint be dismissed with prejudice, and that Defendants be awarded costs and attorney’s

22   fees.

23           11.      Settlement and ADR

24           The parties do not believe that a settlement conference or other ADR would be

25   productive until significant progress has been made in discovery. The parties anticipate that

26   after such progress in discovery occurs, they will be in a better position to negotiate a

27   resolution.

28

     __________________________________________________________________________________________________
                                     JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                           7
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 8 of 10



1           12.     Consent to Magistrate Judge for All Purposes
2           Neither party has consented to have a magistrate judge conduct all further proceedings
3    including trial and entry of judgment.
4
            13.     Other References
5
            This case is not suitable for reference to binding arbitration, a special master, or the
6
     Judicial Panel on Multidistrict Litigation.
7
            14.     Narrowing of Issues
8
     The parties anticipate that, at the close of discovery, they may file motions that will either
9
     streamline the case or narrow the issues for trial.
10

11          15.     Expedited Trial Procedure

12          The parties agree that this is not the type of case that can be handled under the Expedited

13   Trial Procedure of General Order No. 64.

14          16.     Scheduling
15          Plaintiff proposes the following case schedule:
16
            Close of Fact Discovery:                                April 9, 2021
17
            Plaintiff’s Expert Disclosures:                         July 9, 2021
18

19          Defendant’s Expert Disclosures:                         September 10, 2021
20
            Plaintiff’s Rebuttal Expert Disclosures:                October 10, 2021
21
            Close of Expert Discovery:                              January 24, 2022
22

23
            Dispositive Motion Deadline:                            March 24, 2022

24          Dispositive Motion Hearing:                             June 23, 2022
25
            Trial Briefs, Pretrial Motions, Daubert Motions:        August 24, 2022
26
            Pretrial Conference and Motions Hearing:                November 17, 2022
27

28

     __________________________________________________________________________________________________
                                   JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                          8
         Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 9 of 10



1            Settlement Conference:                                 December 1, 2022
2
             Trial:                                                 January 30, 2023
3
             Plaintiff is mindful that the proposed schedule budgets several years between the initial
4
     case management conference and trial. In this case, Plaintiff believes that good cause exists for
5
     such a schedule because of the scope of discovery, which is expected to include numerous third
6
     party depositions and cover conduct reaching back over a decade.
7

8            Defendants disagree that discovery or motion practice should or will take as long as

9    Plaintiff’s propose, but do not object to Plaintiff’s proposed schedule.

10           17.      Trial
11           The Plaintiff has demanded a jury trial. Plaintiff expects the length of the trial to be
12   approximately 15 court days. Defendants expect the length of the trial to be approximately 5
13   court days.
14
             18.      Disclosure of Non-Party Interested Persons or Entities
15
             The Plaintiff’s Statement
16
             Pursuant to Civil Local Rule 3-15, other than the named parties, there is no such
17
     interest to report.
18

19           Defendants’ Statement
20
             Pursuant to Civil Local Rule 3-15, other than the named parties, there is no such interest
21
             to report. The Rule does not apply to any governmental entity or its agencies.
22
             19.      Professional Conduct
23
             The attorneys of record for the parties have reviewed the Guidelines for Professional
24
     Conduct for the Northern District of California.
25
             20.      Other Matters
26
             The parties do not anticipate that the Court will need to address any other matters at this
27
     time.
28

     __________________________________________________________________________________________________
                                   JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                         9
        Case 4:18-cv-04662-YGR Document 62 Filed 10/28/19 Page 10 of 10



1    DATED: October 28, 2019                RESPECTFULLY SUBMITTED
2                                           KLEIMAN / RAJARAM
3

4                                           By:    /s/ Mark Allen Kleiman

5                                           Mark Allen Kleiman, Esq.
6
                                            LAW OFFICES OF BEN GHARAGOZLI
7                                           Ben Gharagozli, Esq.
8    DATED: October 28, 2019                MUNGER, TOLLES & OLSON LLP
9
                                              BRADLEY S. PHILLIPS
                                              ALLISON F. SIGURDSSON
10

11
                                            By:
12
                                                  BRADLEY S. PHILLIPS
13                                                Attorneys for Defendants LESLIE WONG
                                                  and JENNIFER SUMMIT
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     __________________________________________________________________________________________________
                                   JOINT CASE MANAGEMENT STATEMENT

     Case No. 18-cv-04662-YGR                         10
